Citation Nr: 1606414	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for asbestosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to December 1954.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for asbestosis.

The Veteran died in October 2011 prior to the promulgation of a decision in this appeal.  The appellant filed a motion with the agency of original jurisdiction (AOJ) in September 2012 to be substituted for the Veteran in the instant appeal.  The appellant's motion has been granted and she is substituted as the appellant.  A letter in May 2015 informed her of the substitution.

The appellant presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In December 2015, the Board sent a letter to the appellant, which explained that the Veterans Law Judge who presided over her hearing was no longer available to participate in the appeal and offered the appellant a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  In January 2016, the appellant responded that she did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where an appellant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In the present case, the appellant indicated during the September 2015 hearing that the Veteran had stopped working and was unable to work due to various health problems, including his lung disease.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds that an opinion as to the functional effects of the Veteran's service-connected lung disease would be helpful in resolving the claim for a TDIU.

Furthermore, the Veteran's percentage ratings did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See Kuppamala v. McDonald, No. 14-2449, 2015 WL 9584022 *8 (Vet. App. Dec. 30, 2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).   Therefore, upon remand, if the evidence reflects that the Veteran was unemployable due to his service-connected lung disease and there is any period from March 2007 through the date of his death that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to the Director for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Additionally, the appellant has not yet been provided with a notice letter regarding the issue of entitlement to a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).   The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4)  .

The appellant reported in an April 2012 statement (VA Form 21-4138) and during the September 2015 hearing that the Veteran had received relevant treatment at the VA Medical Center in Bay Pines, Florida (VAMC Bay Pines), the VA community based outpatient clinic in Sebring, Florida (VACBOC Sebring), and the VA outpatient clinics in Ft. Myers, Florida (VAOPC Ft. Meyers) and Naples, Florida (VAOPC Naples).  Although a January 2011 statement of the case lists treatment records from VAMC Bay Pines dated from January 2005 through February 2008, there are no such treatment records in the file.  Thus, it appears that there are VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, in April 2012, the appellant submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for relevant treatment records from Florida Hospital Lake Placid and Dr. Oliveros.  In an April 2012 letter, Dr. Oliveros indicated that the Veteran had received relevant treatment from Dr. Patel.  Also, the appellant appeared to indicate during the September 2015 hearing that relevant treatment was received at the facility where the Veteran died.  His death certificate indicates that he died at Good Shepherd Hospice.  Although some minimal treatment records from some of these treatment providers have been associated with the file, all relevant treatment records have not been obtained and the AOJ has not otherwise attempted to obtain these records.  Therefore, a remand is also necessary to attempt to obtain these identified relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VCAA notice letter that provides her with notice as to the information and evidence that is required to substantiate a claim for a TDIU.  A copy of this letter must be included in the file.
 
2.  Ask the appellant to complete a formal application for a TDIU and to report the Veteran's education and employment history and earnings, especially for the period from March 2007 through the date of his death.

3.  Obtain and associate with the file all VA records of the Veteran's treatment from the Bay Pines VA Healthcare System (including from VAMC Bay Pines, VACBOC Sebring, VAOPC Ft. Myers, and VAOPC Naples) dated from March 2007 through October 2011; and all such records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for a lung disease from Florida Hospital Lake Placid (see the April 2012 VA Form 21-4142), Dr. Oliveros (see the April 2012 VA Form 21-4142), Dr. Patel (see Dr. Oliveros' April 2012 letter), and Good Shepherd Hospice (see page 5 of the Board hearing transcript and the Veteran's death certificate).  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the appellant fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.

5.  After the appellant has been given an adequate opportunity to submit additional evidence pertaining to her TDIU claim and after all efforts have been exhausted to obtain and associate with the file any additional treatment records, the claims file shall be forwarded to a VA medical professional with appropriate expertise to assess the impact of the Veteran's service-connected asbestosis on his ability to secure and follow substantially gainful employment for which his education and occupational experience would have otherwise qualified him at any time from March 2007 through the date of his death.

The opinion provider shall describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected asbestosis on his ordinary activities, to include his employability, during the period from March 2007 through October 16, 2011, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Thus, for any period from March 2007 through October 16, 2011, the examiner should provide an opinion as to the effect of the Veteran's service-connected asbestosis, alone and without regard to any nonservice-connected disabilities, had on his ability to secure and follow substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The opinion provider must provide reasons for each opinion given.

6.  Thereafter, if the evidence reflects that the Veteran was unemployable due to his service-connected lung disease and there is any period from March 2007 through October 16, 2011 that he was unemployable and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to the Director for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

7.  Finally, if a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the January 2011 statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

